Citation Nr: 1042887	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  99-18 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an effective date earlier than October 25, 1995, 
for a total disability rating based on individual unemployability 
due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1966 to March 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In November 2002, the Veteran's claim for an effective date 
earlier than January 3, 1997, for TDIU was denied by the Board.  
The Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2003, the Court 
granted a joint motion of the parties, vacated the Board's 
decision, and remanded the issue to the Board for action 
consistent with the joint motion.  In February 2004, the Board 
remanded the issue for additional development.  In November 2004, 
the Board again denied the Veteran's claim.  In January 2006, the 
Court granted a December 2005 joint motion of the parties, 
vacated the Board's decision, and remanded the issue to the Board 
for action consistent with the joint motion.  The Board remanded 
the issue for additional development in both June 2006 and 
December 2009.  The case has now been returned to the Board for 
further appellate action.

In a July 2008 rating decision, the Veteran was awarded an 
effective date for a TDIU of October 25, 1995.  As this effective 
date does not constitute a full grant of the benefit sought on 
appeal, the earlier effective date issue is still before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that the Veteran had been represented by a 
private attorney whose authority to represent VA claimants was 
revoked, effective July 28, 2003.  In a letter sent in September 
2003, the Board informed the Veteran that VA would no longer 
recognize his private attorney as his representative and also 
informed him of his options for appointing another representative 
and that he could represent himself.  The Veteran did not 
thereafter appoint another representative.


REMAND

The Board finds that additional development is required before 
the Veteran's claim on appeal is decided.

A review of the record shows that in May 1995, the Veteran was 
awarded entitlement to service connection for posttraumatic 
stress disorder (PTSD), effective July 1, 1992.  The Veteran's 
PTSD was rated as 50 percent disabling for that period.  As such, 
the Veteran does not meet the minimum eligibility requirements 
for a TDIU for that period.  38 C.F.R. § 4.16 (2010).  Therefore, 
the Veteran's entitlement to an effective date earlier than 
October 25, 1995, for a TDIU must be considered on an extra-
schedular basis.  

A review of the medical records for that period shows that in 
July 1992, the Veteran was hospitalized for substance abuse.  The 
Veteran has maintained that he abuses alcohol as self-treatment 
for his PTSD.  At that time, the Veteran reported that he had 
been fired from his last job because he had been found drinking 
at work.  He reported that since that time, he had been self-
employed, completing home repairs. 

In July 1994, the Veteran was seen at the VA Medical Center for a 
VA examination.  At that time, the Veteran reported that he had 
received treatment for substance abuse in May 1994.  He reported 
that prior to the hospital treatment, he had been able to work to 
some extent, on a self-employed basis, but that he had not been 
able to do regular work since the May 1994 substance abuse 
treatment.

Records show that in July 1994, the Veteran was hospitalized for 
worsening symptoms of depression.  The Veteran was worried that 
he would begin drinking again because of the depression and 
checked himself into the hospital.  At that time, the Veteran was 
reportedly working for VA as a part of the compensated work 
therapy program.  The Veteran's condition at discharge was noted 
to be fair, and the VA physician noted that he believed the 
Veteran to be disabled and unable to work secondary to his 
symptoms of PTSD. 

Additionally, in an October 1998 claim for TDIU, the Veteran 
reported that he had last worked in 1994 for a sign company.  It 
is noted in the claims file that the sign company was owned by 
the Veteran's brother-in-law and that the Veteran had been let go 
from that job as a result of drinking while at work.   

Also of record is an employment and wage report covering the 
years from 1980 to 1997.  In 1992, the Veteran was reported to 
have earned $3,791; in 1993, the Veteran was reported to have 
earned $7,144; in 1994, the Veteran was reported to have earned 
$5,217; and finally, in 1995, the Veteran was reported to have 
earned $2,601.

The evidence discussed above, shows that the Veteran has been 
unable to obtain and maintain substantially gainful employment, 
even when working in the protected environment of his brother-in-
law's company, since he has been in receipt of service-connected 
benefits for PTSD.  Based on this evidence, the Board concludes 
that the Veteran's symptoms of PTSD are so exceptional and 
unusual as to render impractical the application of the regular 
schedular criteria.  The Board, therefore, finds that this case 
should be referred to the Under Secretary for Benefits or to the 
Director of the Compensation and Pension Service for extra- 
schedular consideration under 38 C.F.R. § 3.321(b) (2010).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should refer the case to 
the Under Secretary for Benefits or the 
Director of Compensation and Pension 
Service, for consideration of whether an 
extra- schedular evaluation is warranted 
pursuant to 38 C.F.R. § 3.321(b) for the 
Veteran's service-connected PTSD.  The 
claims files must be reviewed before 
rendering a decision.

2.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.	Then, the RO or the AMC should 
readjudicate the Veteran's claim for an 
effective date earlier than October 25, 
1995, for a TDIU based on a de novo review 
of the record.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and he should be afforded the 
requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  
      
The Veteran need take no action unless he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


